Citation Nr: 0735595	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  02-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) reopened the veteran's 
previously denied claim of entitlement to service connection 
for asbestosis in a February 2003 decision.  The underlying 
claim was then remanded for additional development at that 
time.  In July 2005, the matter returned to the Board, which 
issued a decision denying service connection for asbestosis.  
The veteran appealed that decision to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").   

In a January 2007 Order, the Court granted the parties Joint 
Motion to Remand and vacated the July 2005 decision of the 
Board.  The claim has been returned to the Board for actions 
consistent with the instructions in the Joint Motion for 
Remand.  


FINDINGS OF FACT

1.  Service personnel records include a Navy Occupation and 
Training History which demonstrates the veteran received 
training as a construction electrician.  His record of marks 
includes his assignment to a mobile construction battalion.  

2.  Service medical records do not document any respiratory 
disorders in service.  

3.  Three private physicians have diagnosed asbestosis.  

4.  The veteran has stated he was employed in service in the 
boiler room and was required to repair pipes.  

5.  The claims folder includes competent medical evidence 
attributing the veteran's asbestosis to his naval service.  




CONCLUSION OF LAW

Asbestosis was incurred in active veteran's naval service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2007).  

Factual Background.  Service personnel records indicate the 
veteran served in the Navy.  His naval occupational specialty 
was construction electrician.  The service medical records, 
including a December 1950 enlistment examination and 
September 1954 separation examination, are negative for any 
complaints, findings, or diagnosis of lung disease.  On 
separation examination, his chest X-ray was normal.  

In the present case, a September 1996 chest x-ray revealed 
findings "consistent with asbestosis."  Also of record are 
several private medical statements, dated from September 1996 
to December 1999, from doctors indicating that the veteran's 
current chest x-rays demonstrated the presence of asbestosis.  
In a treatment report, dated in September 1996, Dr. H. 
stated, "I can make the diagnosis of asbestosis, within a 
reasonable degree of medical certainty."  In a medical 
statement, dated in December 1999, Dr. J. stated that the 
veteran's naval duties and activities included asbestos 
exposure.  In a medical statement, also dated in December 
1999, Dr. T, noted chest x-rays demonstrated the presence of 
asbestosis.  He stated that exposure in the Navy was 
apparently directly attributable to that condition.  

A VA progress note, dated in April 2000, reflects an 
assessment of asbestosis/asthma and emphysema.  

A VA examination in July 2000 noted the veteran indicated 
that he had exposure to overhead lines insulated with 
asbestos while on the transport ship for approximately one 
hundred days.  The veteran reported having a chronic cough 
and wheezing, particularly at night.  After his discharge 
from service the veteran worked for Pullman Standard making 
boxcars.  He was a welder's helper for a few years, then a 
welder, and finally a supervisor.  Following a physical 
examination, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD).  A computed tomography 
(CT) scan was ordered to evaluate for asbestosis; the 
impression was normal high resolution chest CT.

In October 2000 a statement from the Navy Medical Liaison 
Office indicated that there was no way of determining to what 
extent the veteran was exposed to asbestos during his Naval 
service.  It was noted that General Specifications for ships 
during the veteran's period of service required heated 
surfaces to be covered with an insulating material, and it 
was highly probable that asbestos products were used to 
achieve this end.  It was also noted the veteran's occupation 
as a Construction Electrician (CE) raised the probability of 
exposure to asbestos.  However, a positive statement that the 
veteran was or was not exposed could not be made.  

Records from Dr. B. dated in May 2001, indicate a chest x-ray 
taken in March 2001, was reviewed for the presence of and 
classification of pneumoconiosis.  Dr. B. indicated that 
parenchymal and pleural changes were consistent with 
asbestosis, provided the veteran's exposure history and 
period of latency were appropriate.  

During a VA clinical visit in November 2001, it was noted the 
veteran had a history of asthma, bronchitis, and history of 
exposure to asbestosis.  Following a physical examination, 
the pertinent assessments were asthma and bronchitis.  

The veteran was afforded a VA compensation examination in 
August 2001, at which time he complained of shortness of 
breath and a cough.  It was noted he had been seen throughout 
the years by many doctors with different diagnoses, including 
the diagnoses of chronic bronchitis, bronchial asthma, 
pneumonia, and asbestosis. While in the service, the veteran 
had to work in buildings where asbestos was present and his 
work was mainly wiring these building.  He frequented dusty 
areas without respiratory protection.  The veteran stated 
that he was unable to have a repeat CT scan of the chest, 
secondary his history of a stroke.  The examiner indicated 
that they would repeat the chest x-ray, and request that the 
x-ray be interpreted by a B-reader.  The veteran failed to 
report for chest x-rays.  The impression was asbestos 
exposure, and chronic bronchitis.  

In September 2003, the Board directed the RO to obtain 
treatment records and chest x-rays from the veteran's private 
physicians.  The Board emphasized that the actual chest x-ray 
films should be requested, rather than the reports.  

Private treatment reports, dated from April 1999 to July 
2003, showed the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including COPD.  A CT 
of the chest, performed in June 2003, was negative; no 
pleural lesions were identified.  Treatment reports, dated in 
April and December 1999, reflected diagnostic impressions of 
history of asbestos exposure.  Additional treatment reports, 
dated from September 1998 through January 2004, reflected 
ongoing evaluations for several disabilities, including 
bronchitis.  A chest x-ray, dated in January 2002, was 
unremarkable.  

In a supplemental statement of the case dated in March 2005, 
the RO noted that there had been no response from any of the 
doctors to whom requests were made for original x-rays of the 
chest.

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

In the present case, the veteran served in the Navy during a 
period when asbestos was routinely used to cover pipes and 
other engine parts.  The veteran's occupation in service as 
an electrician is consistent with his having to be exposed to 
asbestosis in service.  There is evidence that the Board 
accepts as indicating any injury, in this case exposure to 
asbestosis, in service.  

Based on the above, then, it is concluded that the veteran 
was exposed to asbestos in service.  The question for 
consideration, then, is whether a current respiratory 
disability is causally related to such exposure.  Put another 
way, in order for the veteran to prevail in his claim, it 
must be determined that current asbestosis exists and is 
attributed to active service.  In this regard, the claims 
folder includes several statements from private physicians 
who diagnosed asbestosis.  Therefore, there is evidence of a 
current diagnosis of asbestosis.  The private physicians who 
diagnosed asbestosis have noted the veteran's exposure during 
his Naval service to asbestos.  

The remaining question in this case is whether the clinical 
findings and diagnostic testing support a diagnosis of 
asbestosis.  After reviewing the VA and private medical 
records the Board has determined the evidence is in 
equipoise.  Therefore, resolving all doubt in the veteran's 
favor the Board has determined the service connection for 
asbestosis is warranted.  In making this determination the 
Board is aware that the veteran has other non-service 
connected respiratory disorders, such as chronic obstructive 
pulmonary disease, and this decision does not address or 
imply that any respiratory impairment currently demonstrated 
by the veteran is solely due to asbestosis.  

In conclusion, it is determined that current asbestosis is 
causally related to active service.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asbestosis is granted.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


